DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 10/2/20 and 1/31/22.  Accordingly, the information disclosure statements are being considered by the Examiner and initialed copies of the forms are attached to this correspondence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Oraw et al (US Patent Application Publication No. 2014/0306244)(“Oraw”) in view of Eberhardt et al. (US Patent Application Publication No. 2020/0116322) (“Eberhardt”).
Regarding Claim 1, Oraw teaches a light-emitting device comprising: a light-emitting diode (LED) chip (Figure 11, item 50); and a lumiphoric material (Figure 11, item 24) arranged to receive light emitted by the LED chip (see Figure 11), the lumiphoric material comprising a plurality of lumiphoric particles (Figure 11, item 30, ¶0031) in a binder (Figure 11, item 32, ¶0032).  
Oraw does not specifically teach the lumiphoric material comprising a density of at least 1.8 grams per centimeter cubed (g/cm3) and a weight percentage of lumiphoric particles that is at least 70%, however Oraw does teach using phosphors as the particles (¶0031) and conductive transparent oxide is used as the binder (¶0032), which are the same materials used in the present application.  Eberhardt teaches using high weight percentage of wavelength conversion materials (¶0046) to matrix material as well as optimizing weight of wavelength conversion material to volume of layer (¶0046).  IT would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the high weight percentage of phosphor and optimize the density of phosphor/volume of layer as taught in Eberhardt in the device of Oraw, as Eberhardt teaches doing so allows for creation of a thin, high quantity light conversion layer (¶0046) which is useful for specific industrial applications (¶0014). Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 2, Oraw further teaches the binder comprises a metal oxide binder (¶0032).
Regarding Claim 3, Oraw further teaches the metal oxide binder comprises tin (Sn) (¶0032).
Regarding Claim 4, Oraw further teaches the metal oxide binder comprises aluminum (Al) (¶0032).
Regarding Claim 5, Oraw does not specifically teach the density is in a range from 1.8 g/cm3 to 10 g/cm3, however Eberhardt teaches using high weight percentage of wavelength conversion materials (¶0046) to matrix material as well as optimizing weight of wavelength conversion material to volume of layer (¶0046).  IT would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the high weight percentage of phosphor and optimize the density of phosphor/volume of layer as taught in Eberhardt in the device of Oraw, as Eberhardt teaches doing so allows for creation of a thin, high quantity light conversion layer (¶0046) which is useful for specific industrial applications (¶0014). Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 6, Eberhardt further teaches the weight percentage of lumiphoric particles is at least 90% (¶0046).
Regarding Claim 7, Oraw does not explicitly disclose the lumiphoric material comprises a thermal conductivity in a range from 10 watts per meter per Kelvin (W/(m-K)) to 50 W/(m-K), although the Examiner notes Oraw does teach the materials required by the claims and it appears the thermal conductivity is a material property.  Additionally, Eberhardt teaches using high weight percentage of wavelength conversion materials (¶0046) to matrix material as well as optimizing weight of wavelength conversion material to volume of layer (¶0046).  IT would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the high weight percentage of phosphor and optimize the thermal conductivity as taught in Eberhardt in the device of Oraw, as Eberhardt teaches doing so allows for creation of a thin, high quantity light conversion layer (¶0046) which is useful for specific industrial applications (¶0014). Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 8, Oraw further teaches the lumiphoric material forms a nonplanar shape (see Figure 11).
Regarding Claim 9, Oraw further teaches the nonplanar shape comprises a lens with a curved upper surface (see Figure 3).
Regarding Claim 10, Oraw further teaches the lumiphoric material comprises a first face (Figure 11, bottom of 24) and a second face (Figure 11, top of 24) that opposes the first face, wherein the plurality of lumiphoric particles are provided within the binder such that a region of the binder that is adjacent the first face is devoid of the plurality of lumiphoric particles (note multiple sections of 24 at the bottom surface are devoid of the particles in Figure 11, each instance being a “region” which meets the claim limitation).
Regarding Claim 11, Oraw does not specifically teach the region of the binder that is devoid of the plurality of lumiphoric particles comprises a thickness in a range from 5 µm to 15 µm as measured from the first face, however it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness of the region, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 12, Oraw further teaches the plurality of lumiphoric particles comprises a first distribution of lumiphoric particles and a second distribution of lumiphoric particles and the first distribution of lumiphoric particles is configured to provide a different wavelength of light emissions than the second distribution of lumiphoric particles (¶0031, see also Figure 11 and Figure 5).
Regarding Claim 13, Oraw further teaches the first distribution of lumiphoric particles and the second distribution of lumiphoric particles are mixed together in the binder (see Figure 11).
Regarding Claim 14, Oraw further teaches the first distribution of lumiphoric particles and the second distribution of lumiphoric particles are provided in separate layers of the binder (see Figure 5).
Regarding Claim 15, Oraw further teaches the lumiphoric material is provided on a light-transmissive support element (Figure 11, item 56).
Regarding Claim 16, Oraw further teaches a submount (Figure 11, item 52), wherein the LED chip is mounted on the submount (see Figure 11) and the lumiphoric material is provided on the LED chip and on a surface of the submount that is uncovered by the LED chip (see Figure 11).
Regarding Claim 17, Oraw teaches a light-emitting device comprising: a light-emitting diode (LED) chip (Figure 11, item 50); and a lumiphoric material (Figure 11, item 24) arranged to receive light emitted by the LED chip (see Figure 11), the lumiphoric material comprising a plurality of lumiphoric particles (Figure 11, item 30, ¶0031) in a binder (Figure 11, item 32, ¶0032).  
Oraw does not specifically teach the lumiphoric material comprising comprising a thickness of less than 100 microns (µm) and a thermal conductivity in a range from 10 watts per meter per Kelvin (W/(m-K)) to 50 W/(m-K)., however Oraw does teach using phosphors as the particles (¶0031) and conductive transparent oxide is used as the binder (¶0032), which are the same materials used in the present application and it appears the thermal conductivity is a material property.  Additionally, Oraw teaches minimizing the thickness of the layer to maximize transparency and vertical conductivity (¶0042). Eberhardt teaches using high weight percentage of wavelength conversion materials (¶0046) to matrix material as well as optimizing weight of wavelength conversion material to volume of layer (¶0046).  IT would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the high weight percentage of phosphor and optimize the density of phosphor/volume of layer as taught in Eberhardt in the device of Oraw, as Eberhardt teaches doing so allows for creation of a thin, high quantity light conversion layer (¶0046) which is useful for specific industrial applications (¶0014). Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 18, Oraw further teaches the binder comprises a metal oxide binder (¶0032).
Regarding Claim 19, Oraw does not specifically teach the thickness is in a range from 15 µm to less than 100 µm, however it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness of the layer based on the teachings of Oraw in ¶0042, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 20, Oraw further teaches the lumiphoric material comprises a first face (Figure 11, bottom of 24) and a second face (Figure 11, top of 24) that opposes the first face, wherein the plurality of lumiphoric particles are provided within the binder such that a region of the binder that is adjacent the first face is devoid of the plurality of lumiphoric particles (note multiple sections of 24 at the bottom surface are devoid of the particles in Figure 11, each instance being a “region” which meets the claim limitation).
Regarding Claim 21, Oraw does not specifically teach the region of the binder that is devoid of the plurality of lumiphoric particles comprises a thickness in a range from 5 µm to 15 µm as measured from the first face, however it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness of the region, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 22, Oraw further teaches the lumiphoric material is provided on a light-transmissive support element (Figure 11, item 56).
Regarding Claim 23, Oraw teaches a light-emitting device comprising: a light-emitting diode (LED) chip (Figure 11, item 50); and an encapsulation material (Figure 11, item 24) arranged to at least partially encapsulate the LED chip (see Figure 11), the encapsulation material comprising a a binder (Figure 11, item 32, ¶0032).  
Oraw does not specifically teach the encapsulation material comprising a thermal conductivity in a range from 10 watts per meter per Kelvin (W/(m-K)) to 50 W/(m-K)., however Oraw does teach using phosphors as the particles (¶0031) and conductive transparent oxide is used as the binder (¶0032), which are the same materials used in the present application and it appears the thermal conductivity is a material property.  Additionally, Oraw teaches minimizing the thickness of the layer to maximize transparency and vertical conductivity (¶0042). Eberhardt teaches using high weight percentage of wavelength conversion materials (¶0046) to matrix material as well as optimizing weight of wavelength conversion material to volume of layer (¶0046).  IT would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the high weight percentage of phosphor and optimize the density of phosphor/volume of layer as taught in Eberhardt in the device of Oraw, as Eberhardt teaches doing so allows for creation of a thin, high quantity light conversion layer (¶0046) which is useful for specific industrial applications (¶0014). Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 24, Oraw further teaches the encapsulation material completely encapsulates the LED chip (see Figures 1 and 11).
Regarding Claim 25, Oraw further teaches the binder comprises a metal oxide binder (¶0032).
Regarding Claim 26, Oraw further teaches the encapsulation material forms a coating on the LED chip (see Figure 11).
Regarding Claim 27, Oraw further teaches the encapsulation material comprises a plurality of light-scattering particles in the binder (see Figure 11, item 30).
Regarding Claim 28, Oraw further teaches the encapsulation material comprises a plurality of light-scattering particles and a plurality of lumiphoric particles in the binder (see Figure 11, items 30, ¶0031).
Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stoll et al. (US Patent Application Publication No. 2015/0255688)
Chen (US Patent No. 10,879,434)








Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891